DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 4-5, 12,  and 14-15 were amended. Claims 7-11 and 18-20 were previously withdrawn. Claims 3, 6, and 17 were canceled; all rejections of these claims are moot. Claims 1-2, 4-5, 7-16, and 18-20 are pending. Claims 1-2, 4-5 and 12-16 are examined herein.
Applicant’s amendment overcomes the previous grounds of rejection under 35 USC 112(b).
The rejection of claims 1-2, 4-5 and 12-16 under 35 USC 103 were updated to incorporate Applicant’s amendment and to clarify grouping of rejections; however, the rejection is substantially the same as the rejection of now-canceled claims 3 and 6/17 whose subject matter was incorporated into the independent claims. See response to arguments.

Response to Arguments
	 Applicant’s arguments filed 06/14/2022 have been fully considered, but are not persuasive. 

	Applicant argues, see especially page 10, that the discussion of Gibbs states in Kieferova fails to coincide with the discussion of pure states in the same document so as to provide disclosure of “preparation of a purified Gibbs state” and second, that purified Gibbs state is a term of art with a different and more specific meaning than is apparent from combining the two terms, and cites to the Wikipedia article for “Schrodinger-HJW theorem”. Examiner respectfully disagrees. With respect to the first point, the Gibbs state (i.e., e-H/Z) associated with a Hamiltonian H encoding a pure state is also a pure state. Kieferova, Section V, second paragraph indicates that the Hamiltonian may be arbitrary. It is made explicit that the in the first paragraph of Appendix B that this includes pure states. Consequently, Kieferova teaches at least a “pure” Gibbs state. 
	As to Applicant’s second argument, Applicant does not appear to provide any argumentation or evidence that a “purified Gibbs state” means something other than a “Gibbs state” which is “purified”. Instead, Applicant’s argumentation and evidence appears to make a distinction between “pure” and “purified”. Note that the full claim limitation at issue is not “preparation of a purified Gibbs state” but rather “preparation of a purified Gibbs state in the plurality of qubits based on one or more Hamiltonians”. The claim does not positively recite a step of determining a purified Gibbs state (i.e., determining a pure state in a larger state space such that the Gibbs state may be represented as the partial trace of that pure state). Rather, the claim recites preparing the plurality of qubits in a particular state, where the state is a purified Gibbs state. Since the claim does not positively recite the step of purification, the extent to which “purified Gibbs state” limits the claim is that the state in which the qubits are prepared must have the same structure as a Gibbs state which has been purified. When the Gibbs state is a pure state, which Kieferova teaches as described above, it has the same structure as a “purified Gibbs state” because a pure state is a purification of itself. 
	Amending to positively recite a step of purifying the Gibbs state to determine a purified Gibbs state before preparing the qubits in the purified Gibbs state would likely overcome the rejection via Kieferova, although further consideration of any submitted claim language would be required to reach a determination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over “Amin” (US 2018/0308007 A1) in view of “Kieferova” (Tomography and generative training with quantum Boltzmann machines).

	Regarding claim 1, Amin teaches
	A method to train a quantum Boltzmann machine (QBM) having one or more visible nodes and one or more hidden nodes, the method comprising: (Amin, [0012], especially "The present disclosure describes systems and methods for training a quantum Boltzmann machine in the presence of quantum fluctuations"; [0003], especially "a Boltzmann machine can be divided into visible units and hidden units")
	associating each visible and each hidden node of the QBM to a different corresponding qubit of a plurality of qubits of a quantum computer, (Amin, [0020], especially "the at least one quantum processor including: a first set of the qubits that operate as a first number of visible units of the Boltzmann machine; a second set of the qubits that operate as a first number of hidden units of the Boltzmann machine; and a set of the interlayer couplers which provide a communicative coupling between the qubits of the first set of qubits and the qubits of the second set of qubits"; see also [0127])
	wherein a state of each of the plurality of qubits contributes to a global energy of the QBM according to a set of weighting factors, and (Amin, [0017], especially "a quantum Hamiltonian may include preparing a graphical model comprising a plurality of vertices and one or more edges. Initializing one or more parameters of the model may include initializing a plurality of local biases and one or more weights"; [0017] indicates how the weights are used to determine a total (i.e., global) energy of the QBM.)
	wherein the plurality of qubits include one or more output qubits corresponding to one or more visible nodes of the QBM, (Amin, "the first set of qubits operate as an input visible layer, and the computer system further includes a third set of the qubits that operate as a visible output layer, the second set of qubits that operate as the hidden units of the Boltzmann machine logically coupled between first and the third set of qubits.” [0023])
	wherein the QBM is a restricted QBM, in which every Hamiltonian operator acting on a qubit corresponding to a hidden node of the QBM commutes with every other Hamiltonian operator acting on a qubit corresponding to a hidden node of the QBM; (Amin, [0111]: “In some implementations , Boltzmann machine 500 forms a bipartite graph , and is a restricted Boltzmann machine(RBM). The RBM has no connections between visible units 502 , and no connections between  hidden units 506 , while having connections between at least one visible unit 502 and at least one hidden unit 506.” As for the Hamiltonian operators acting on hidden nodes commuting, [0142] indicates that the qubit layer may comprise one or more hidden qubits. In particular, when there is only a single hidden qubit, every Hamiltonian operator acting on a qubit corresponding to a hidden node of the QBM commutes with every other Hamiltonian operator acting on a qubit corresponding to a hidden node of the QBM (since there are no other Hamiltonian operators). Even if the claim were to require multiple hidden nodes, [0070] provides an example of a problem Hamiltonian including only Pauli z-matrices (which are diagonal, and consequently commuting). Moreover, [0074] indicates that the quantum Hamiltonian “can” be a quantum Hamiltonian with non-commutative terms. A person of ordinary skill in the art would reasonably be expected to infer from this that the quantum Hamiltonian “can” also not be a quantum Hamiltonian with non-commutative terms.)
	providing a distribution of training data over the one or more output qubits; (Amin, ''As in the classical case, to make the measured probability distribution be as close as possible to the Pydata " [0132]. The training data is further described at [0113-0114].)
	estimating a gradient of [some cost function] between the one or more output qubits and the distribution of training data…; and (Amin, [0132] describes estimating a gradient of a cost function (the log-likelihood) to make the measured probability distribution be as close as possible to the distribution of the training data. [0136] indicates that an estimate is obtained using the approximations described at [0133-0135].)
	training the set of weighting factors based on the estimated gradient, using…a cost function. (Amin, "The present disclosure describes systems and methods for training a quantum Boltzmann machine in the presence of quantum fluctuations" [0012]. log-likelihood [0132]).
	Amin does not appear to explicitly teach
	wherein estimating the gradient includes preparing a purified Gibbs state in the plurality of qubits based on one or more Hamiltonians.	
	estimating a gradient of a quantum relative entropy between the one or more output qubits and the distribution of training data; and 
	training the set of weighting factors based on the estimated gradient, using the quantum relative entropy as a cost function.
	However, Kieferova—directed to analogous art—teaches
	wherein estimating the gradient includes preparing a purified Gibbs state in the plurality of qubits based on one or more Hamiltonians. (Kieferova, page 1, Introduction, second paragraph describes preparing the Gibbs state for the Hamiltonian. Appendix B, first paragraph indicates that this may be performed for pure states.)
	…estimating a gradient of a quantum relative entropy between the one or more output qubits and the distribution of training data; and training the set of weighting factors based on the estimated gradient, using the quantum relative entropy as a cost function. (Kieferova, page 2, section III describes training using quantum relative entropy. The particular form of the cost function is given in equation (3) and is equivalent to the formula in terms of quantum relative entropy in the line immediately following equation (3). The gradient (derivative) is computed in equation (4). This is then used to train the model: “Thus, we can systematically make the state generated by a simulator of e−H /Z harder to distinguish from the state ρ by following a gradient given by the difference between expectations of the Hamiltonian terms in the data distribution ρ and the corresponding expectation values for e−H /Z.” The components of the Hamiltonian are the weighting factors.)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify Amin to use the quantum relative entropy as taught by Kieferova and described above because “we see that we can learn a full Hamiltonian through either our POVM-based Golden-Thompson training approach or by training according to the relative entropy. The latter approach enables a form of partial tomography, which allows learning of
Hamiltonian models for complex quantum states that cannot be probed using conventional tomographic approaches” (Kieferova, Page 6, Conclusion, first paragraph) and because “We see from these experiments that the median performance of relative entropy training on mixed states is quite good” (Kieferova, page 7, Appendix B, second paragraph).

	Regarding claim 2, the rejection of claim 1 is incorporated herein. Furthermore, Amin teaches
	of density operator ρ conditioned on a majorised distribution σv over the one or more visible nodes (Amin, [0120] shows the log likelihood being computed using the distributions Pv (corresponding to σv) and Pvdata (corresponding to ρ). The distribution Pv is defined at [0118], and is a Boltzmann distribution. Since the Boltzmann distribution maximizes entropy, it majorizes the distribution Pydata.)
	Amin does not appear to explicitly teach 
	wherein the quantum relative entropy S is defined by S(ρ | σv) = Tr(ρ log ρ) – Tr(ρ log σv), wherein S is a function of density operator ρ conditioned on a majorised distribution σv over the one or more visible nodes, and wherein Tr is a trace of an operator.
	However, Kieferova—directed to analogous art—teaches
	wherein the quantum relative entropy S is defined by S(ρ | σv) = Tr(ρ log ρ) – Tr(ρ log σv), wherein S is a function of density operator ρ conditioned on a majorised distribution σv over the one or more visible nodes, and wherein Tr is a trace of an operator. (Kieferova, page 2, section III, equation (2) and surrounding explanation. Since Tr is linear, Tr(ρ log ρ) – Tr(ρ log σ) = Tr(ρ log ρ – ρ log σ). As in Amin, the second distribution is a Boltzmann distribution, which maximizes entropy and consequently is majorized.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1. 

	Regarding claim 5, the rejection of claim 1 is incorporated herein. Furthermore, Amin teaches
	wherein estimating the gradient includes (Amin, [0132] describes estimating a gradient of a cost function (the log-likelihood) to make the measured probability distribution be as close as possible to the distribution of the training data. [0136] indicates that an estimate is obtained using the approximations described at [0133-0135].)
	using substantially commuting operators (Amin, [0111]: “In some implementations , Boltzmann machine 500 forms a bipartite graph , and is a restricted Boltzmann machine(RBM). The RBM has no connections between visible units 502 , and no connections between  hidden units 506 , while having connections between at least one visible unit 502 and at least one hidden unit 506.” As for the Hamiltonian operators acting on hidden nodes commuting, [0142] indicates that the qubit layer may comprise one or more hidden qubits. In particular, when there is only a single hidden qubit, every Hamiltonian operator acting on a qubit corresponding to a hidden node of the QBM commutes with every other Hamiltonian operator acting on a qubit corresponding to a hidden node of the QBM (since there are no other Hamiltonian operators). Even if the claim were to require multiple hidden nodes, [0070] provides an example of a problem Hamiltonian including only Pauli z-matrices (which are diagonal, and consequently commuting). Moreover, [0074] indicates that the quantum Hamiltonian “can” be a quantum Hamiltonian with non-commutative terms. A person of ordinary skill in the art would reasonably be expected to infer from this that the quantum Hamiltonian “can” also not be a quantum Hamiltonian with non-commutative terms.)
	Amin does not appear to explicitly teach 
	to assign an energy penalty to each qubit corresponding to a hidden node of the QBM.
	However, Kieferova—directed to analogous art—teaches
	to assign an energy penalty to each qubit corresponding to a hidden node of the QBM. (Kieferova, page 2, section III: “The quantum terms can also be regularized by including a term proportional to the sum of the squares of their coefficients to Oρ. This penalizes quantum terms in Hamiltonians unless they are needed to explain the data.” As Amin teaches examples in which all of the nodes (including the hidden nodes) use commuting operators, the sum of the squares of the coefficients (as taught by Kieferova) would be made up of substantially commuting operators.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1. Moreover, it would have been obvious to use regularization as taught by Kieferova because it penalizes quantum terms in Hamiltonians unless they are needed to explain the data as described by Kieferova on page 2, section III, paragraph following equation (3).

	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over “Amin” (US 2018/0308007 A1) in view of “Kieferova” (Tomography and generative training with quantum Boltzmann machines), further in view of “Wiegerinck” (Variational Approximations between Mean Field Theory and the Junction Tree Algorithm).

	Regarding claim 4, the rejection of claim 1 is incorporated herein. Furthermore, Amin teaches
	wherein estimating the gradient includes computing a [not necessarily variational] upper bound [on a cost function] (Amin, [0168-0169] describes performing gradient descent using an upper bound on a cost function.)
	Amin does not appear to explicitly teach
	wherein estimating the gradient includes computing a variational upper bound on the quantum relative entropy.
	However, Kieferova—directed to analogous art—teaches 
	wherein estimating the gradient includes…the quantum relative entropy. (Kieferova, page 2, section III describes training using quantum relative entropy. The particular form of the cost function is given in equation (3) and is equivalent to the formula in terms of quantum relative entropy in the line immediately following equation (3). The gradient (derivative) is computed in equation (4).)
 	The combination of Amin and Kieferova does not appear to explicitly teach 
	computing a variational upper bound 
	However, Wiegerinck—directed to analogous art—teaches
	computing a variational upper bound on [KL divergence] (Wiegerinck, Abstract describes using variational approximations to determine parameters of approximating distributions. Section 7, page 631, describes using numerical optimization a variational upper bound on the KL divergence to determine a local minimum of KL-divergence. In particular, “Numerical optimisation of L(Q, ξ) = <log Q> - E(Q,ξ) with respect to Q and ξ leads to local minimum of an upper bound of the KL-divergence”. Note that quantum relative entropy is the quantum equivalent of KL divergence (see Kieferova, page 2, section III, first sentence.).)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the combination of Amin and Kieferova to minimize a variational upper bound on the cost function as taught by Wiegerinck because “Target distributions with varying system size were approximated by fully factorised distributions as well as distributions with structure. The results showed that an approximation using structure can improve significantly the accuracy of approximation within feasible computer time. This seemed independent of the problem size” (Wiegerinck, page 631, last few sentences).

	Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over “Amin” (US 2018/0308007 A1) in view of “Kieferova” (Tomography and generative training with quantum Boltzmann machines), further in view of “Mueller” (US 2020/0034736 A1).

	Regarding claim 12, Amin teaches
	A quantum computer comprising: (Amin, Figure 1 - Quantum Computer 104; [0065]. Abstract describes a hybrid (i.e., classical and quantum) computer for training a QBM.)
	a register including a plurality of qubits; (Figure 1 - Quantum Processor; “A quantum processor includes programmable elements such as qubits, couplers, and other devices." Described at [0066]. The qubits are being interpreted as a register of qubits.)
	… implement one or more quantum-logic operations on the plurality of qubits; (Figure 1 - Coupler control system; [0065-0066]: the computing system may perform gate-model quantum computing (i.e., quantum logic operations).)
	…output data based on a quantum state of the plurality of qubits; (Figure 1 - Readout control system; [0066]: “The qubits are read out via readout system 141”.)
	a controller …	associated with the controller, computer memory holding instructions that cause the controller to: (Figure 1 – Controller 124; Figure 1 – Memory 120 including instructions 120-137. Described at [0056].):
	instantiate a quantum Boltzmann machine (QBM) having one or more visible nodes and one or more hidden nodes, (Amin, [0012], especially "The present disclosure describes systems and methods for training a quantum Boltzmann machine in the presence of quantum fluctuations"; [0003], especially "a Boltzmann machine can be divided into visible units and hidden units")
	wherein each visible and each hidden node corresponds to a different qubit of the plurality of qubits, (Amin, [0020], especially "the at least one quantum processor including: a first set of the qubits that operate as a first number of visible units of the Boltzmann machine; a second set of the qubits that operate as a first number of hidden units of the Boltzmann machine; and a set of the interlayer couplers which provide a communicative coupling between the qubits of the first set of qubits and the qubits of the second set of qubits"; see also [0127])
	wherein a state of each of the plurality of qubits contributes to a global energy of the QBM according to a set of weighting factors, and (Amin, [0017], especially "a quantum Hamiltonian may include preparing a graphical model comprising a plurality of vertices and one or more edges. Initializing one or more parameters of the model may include initializing a plurality of local biases and one or more weights"; [0017] indicates how the weights are used to determine a total (i.e., global) energy of the QBM.)
	wherein the plurality of qubits include one or more output qubits corresponding to one or more visible nodes of the QBM, (Amin, "the first set of qubits operate as an input visible layer, and the computer system further includes a third set of the qubits that operate as a visible output layer, the second set of qubits that operate as the hidden units of the Boltzmann machine logically coupled between first and the third set of qubits.” [0023])
	wherein the QBM is a restricted QBM, in which every Hamiltonian operator acting on a qubit corresponding to a hidden node of the QBM commutes with ever other Hamiltonian operator acting on a qubit corresponding to a hidden node of the QBM; (Amin, [0111]: “In some implementations , Boltzmann machine 500 forms a bipartite graph , and is a restricted Boltzmann machine(RBM). The RBM has no connections between visible units 502 , and no connections between  hidden units 506 , while having connections between at least one visible unit 502 and at least one hidden unit 506.” As for the Hamiltonian operators acting on hidden nodes commuting, [0142] indicates that the qubit layer may comprise one or more hidden qubits. In particular, when there is only a single hidden qubit, every Hamiltonian operator acting on a qubit corresponding to a hidden node of the QBM commutes with every other Hamiltonian operator acting on a qubit corresponding to a hidden node of the QBM (since there are no other Hamiltonian operators). Even if the claim were to require multiple hidden nodes, [0070] provides an example of a problem Hamiltonian including only Pauli z-matrices (which are diagonal, and consequently commuting). Moreover, [0074] indicates that the quantum Hamiltonian “can” be a quantum Hamiltonian with non-commutative terms. A person of ordinary skill in the art would reasonably be expected to infer from this that the quantum Hamiltonian “can” also not be a quantum Hamiltonian with non-commutative terms.)
	wherein the weighting factors are trained using a distribution of training data over the one or more output qubits, (Amin, "The present disclosure describes systems and methods for training a quantum Boltzmann machine in the presence of quantum fluctuations" [0012]. log-likelihood [0132]).
	based on a previously estimated gradient of a quantum relative entropy between the one or more output qubits and the distribution of training data, (Amin, [0132] describes estimating a gradient of a cost function (the log-likelihood) to make the measured probability distribution be as close as possible to the distribution of the training data. [0136] indicates that an estimate is obtained using the approximations described at [0133-0135].)
	Amin does not appear to explicitly teach 
	a previously estimated gradient of a quantum relative entropy between the one or more output qubits and the distribution of training data,…using the quantum relative entropy as a cost function, and
	wherein estimation of the gradient includes preparation of a purified Gibbs state in the plurality of qubits based on one or more Hamiltonians.
	However, Kieferova—directed to analogous art—teaches 
	a previously estimated gradient of a quantum relative entropy between the one or more output qubits and the distribution of training data,…using the quantum relative entropy as a cost function, and (Kieferova, page 2, section III describes training using quantum relative entropy. The particular form of the cost function is given in equation (3) and is equivalent to the formula in terms of quantum relative entropy in the line immediately following equation (3). The gradient (derivative) is computed in equation (4). This is then used to train the model: “Thus, we can systematically make the state generated by a simulator of e−H /Z harder to distinguish from the state ρ by following a gradient given by the difference between expectations of the Hamiltonian terms in the data distribution ρ and the corresponding expectation values for e−H /Z.” The components of the Hamiltonian are the weighting factors.)
	wherein estimation of the gradient includes preparation of a purified Gibbs state in the plurality of qubits based on one or more Hamiltonians. (Kieferova, page 1, Introduction, second paragraph describes preparing the Gibbs state for the Hamiltonian. Appendix B, first paragraph indicates that this may be performed for pure states.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.
	The combination of Amin and Kieferova does not appear to explicitly teach 
	a modulator configured to implement one or more quantum-logic operations on the plurality of qubits; 
	a demodulator configured to output data based on a quantum state of the plurality of qubits;  
	a controller operatively coupled to the modulator and to the demodulator; and
	However, Mueller—directed to analogous art—teaches
	a modulator configured to implement one or more quantum-logic operations on the plurality of qubits; (Abstract describes a quantum processing system for controlling one or more qubits using RF signals. [0006-0008] describes and RF generation unit including a modulator to drive or read-out one or more qubits. The operations may be quantum gates (i.e., quantum logic operations) as described at [0027].) 
	a demodulator configured to output data based on a quantum state of the plurality of qubits;  (Abstract describes a quantum processing system for controlling one or more qubits using RF signals. [0006-0008] describes and RF generation unit including a modulator to drive or read-out one or more qubits. [0051] describes demodulating a read-out signal to “read-out the qubit” (i.e., output data based on the state of a qubit.)
	a controller operatively coupled to the modulator and to the demodulator; and ([0005,0008] indicates that the controller may control qubits using RF signals (i.e., the controller is coupled to the RF signal generator).)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the combination of Amin and Kieferova to use RF signals to control/read the qubits (including using modulators/demodulators) as taught by Mueller because the techniques taught by Mueller (including the RF signal generator) makes it possible to achieve improved control on the qubits as described by Mueller at [0027].

	Regarding claim 13, the rejection of claim 12 is incorporated herein. Furthermore, Amin teaches
	wherein the instructions cause the controller (Figure 1 – Controller 124; Figure 1 – Memory 120 including instructions 120-137. Described at [0056].):
	to estimate the gradient of [some cost function] and (Amin, [0132] describes estimating a gradient of a cost function (the log-likelihood) to make the measured probability distribution be as close as possible to the distribution of the training data. [0136] indicates that an estimate is obtained using the approximations described at [0133-0135].)
	to train the set of weighting factors based on the estimated gradient, using…a cost function (Amin, "The present disclosure describes systems and methods for training a quantum Boltzmann machine in the presence of quantum fluctuations" [0012]. log-likelihood [0132]).
	Amin does not appear to explicitly teach 
	to estimate the gradient of the quantum relative entropy… using the quantum relative entropy as a cost function.
	However, Kieferova—directed to analogous art—teaches
	to estimate the gradient of the quantum relative entropy… using the quantum relative entropy as a cost function. (Kieferova, page 2, section III describes training using quantum relative entropy. The particular form of the cost function is given in equation (3) and is equivalent to the formula in terms of quantum relative entropy in the line immediately following equation (3). The gradient (derivative) is computed in equation (4). This is then used to train the model: “Thus, we can systematically make the state generated by a simulator of e−H /Z harder to distinguish from the state ρ by following a gradient given by the difference between expectations of the Hamiltonian terms in the data distribution ρ and the corresponding expectation values for e−H /Z.” The components of the Hamiltonian are the weighting factors.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.

	Regarding claim 14, Amin teaches
	A quantum computer comprising: (Amin, Figure 1 - Quantum Computer 104; [0065]. Abstract describes a hybrid (i.e., classical and quantum) computer for training a QBM.)
	a register including a plurality of qubits; (Figure 1 - Quantum Processor; “A quantum processor includes programmable elements such as qubits, couplers, and other devices." Described at [0066]. The qubits are being interpreted as a register of qubits.)
	… implement one or more quantum-logic operations on the plurality of qubits; (Figure 1 - Coupler control system; [0065-0066]: the computing system may perform gate-model quantum computing (i.e., quantum logic operations).)
	…reveal data based on a quantum state of the plurality of qubits; (Figure 1 - Readout control system; [0066]: “The qubits are read out via readout system 141”.)
	a controller …associated with the controller, computer memory holding the stored control-parameter values and holding instructions that cause the controller to: (Figure 1 – Controller 124; Figure 1 – Memory 120 including instructions 120-137. Described at [0056]. The memory may store Boltzmann machine instructions providing procedures and parameters for the operation of the system; [0060].):
	instantiate a quantum Boltzmann machine (QBM) having one or more visible nodes and one or more hidden nodes, (Amin, [0012], especially "The present disclosure describes systems and methods for training a quantum Boltzmann machine in the presence of quantum fluctuations"; [0003], especially "a Boltzmann machine can be divided into visible units and hidden units")
	wherein each visible and each hidden node corresponds to a different qubit of the plurality of qubits, (Amin, [0020], especially "the at least one quantum processor including: a first set of the qubits that operate as a first number of visible units of the Boltzmann machine; a second set of the qubits that operate as a first number of hidden units of the Boltzmann machine; and a set of the interlayer couplers which provide a communicative coupling between the qubits of the first set of qubits and the qubits of the second set of qubits"; see also [0127])
	wherein a state of each of the plurality of qubits contributes to a global energy of the QBM according to a set of weighting factors, and (Amin, [0017], especially "a quantum Hamiltonian may include preparing a graphical model comprising a plurality of vertices and one or more edges. Initializing one or more parameters of the model may include initializing a plurality of local biases and one or more weights"; [0017] indicates how the weights are used to determine a total (i.e., global) energy of the QBM.)
	wherein the plurality of qubits include one or more output qubits corresponding to one or more visible nodes of the QBM, (Amin, "the first set of qubits operate as an input visible layer, and the computer system further includes a third set of the qubits that operate as a visible output layer, the second set of qubits that operate as the hidden units of the Boltzmann machine logically coupled between first and the third set of qubits.” [0023])
	wherein the QBM is a restricted QBM, in which every Hamiltonian operator acting on a qubit corresponding to a hidden node of the QBM commutes with every other Hamiltonian operator acting on a qubit corresponding to a hidden node of the QBM, (Amin, [0111]: “In some implementations , Boltzmann machine 500 forms a bipartite graph , and is a restricted Boltzmann machine(RBM). The RBM has no connections between visible units 502 , and no connections between  hidden units 506 , while having connections between at least one visible unit 502 and at least one hidden unit 506.” As for the Hamiltonian operators acting on hidden nodes commuting, [0142] indicates that the qubit layer may comprise one or more hidden qubits. In particular, when there is only a single hidden qubit, every Hamiltonian operator acting on a qubit corresponding to a hidden node of the QBM commutes with every other Hamiltonian operator acting on a qubit corresponding to a hidden node of the QBM (since there are no other Hamiltonian operators). Even if the claim were to require multiple hidden nodes, [0070] provides an example of a problem Hamiltonian including only Pauli z-matrices (which are diagonal, and consequently commuting). Moreover, [0074] indicates that the quantum Hamiltonian “can” be a quantum Hamiltonian with non-commutative terms. A person of ordinary skill in the art would reasonably be expected to infer from this that the quantum Hamiltonian “can” also not be a quantum Hamiltonian with non-commutative terms.)
	provide a distribution of training data over the one or more output qubits; (Amin, ''As in the classical case, to make the measured probability distribution be as close as possible to the Pydata " [0132]. The training data is further described at [0113-0114].)
	estimate a gradient of [some cost function] between the one or more output qubits and the distribution of training data; and (Amin, [0132] describes estimating a gradient of a cost function (the log-likelihood) to make the measured probability distribution be as close as possible to the distribution of the training data. [0136] indicates that an estimate is obtained using the approximations described at [0133-0135].)
	train the set of weighting factors based on the estimated gradient, using…a cost function. (Amin, "The present disclosure describes systems and methods for training a quantum Boltzmann machine in the presence of quantum fluctuations" [0012]. log-likelihood [0132]).
	Amin does not appear to explicitly teach
	estimate a gradient of a quantum relative entropy between the one or more output qubits and the distribution of training data; and 
	train the set of weighting factors based on the estimated gradient, using the quantum relative entropy as a cost function, and
	wherein estimation of the gradient includes preparation of a purified Gibbs state in the plurality of qubits based on one or more Hamiltonians.
	However, Kieferova—directed to analogous art—teaches
	estimate a gradient of a quantum relative entropy between the one or more output qubits and the distribution of training data; and train the set of weighting factors based on the estimated gradient, using the quantum relative entropy as a cost function, and (Kieferova, page 2, section III describes training using quantum relative entropy. The particular form of the cost function is given in equation (3) and is equivalent to the formula in terms of quantum relative entropy in the line immediately following equation (3). The gradient (derivative) is computed in equation (4). This is then used to train the model: “Thus, we can systematically make the state generated by a simulator of e−H /Z harder to distinguish from the state ρ by following a gradient given by the difference between expectations of the Hamiltonian terms in the data distribution ρ and the corresponding expectation values for e−H /Z.” The components of the Hamiltonian are the weighting factors.)
	wherein estimation of the gradient includes preparation of a purified Gibbs state in the plurality of qubits based on one or more Hamiltonians. (Kieferova, page 1, Introduction, second paragraph describes preparing the Gibbs state for the Hamiltonian. Appendix B, first paragraph indicates that this may be performed for pure states.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.
	The combination of Amin and Kieferova does not appear to explicitly teach 
	a modulator configured to implement one or more quantum-logic operations on the plurality of qubits; 
	a demodulator configured to reveal data based on a quantum state of the plurality of qubits; 
	a controller operatively coupled to the modulator and to the demodulator; and
	However, Mueller—directed to analogous art—teaches
	a modulator configured to implement one or more quantum-logic operations on the plurality of qubits; (Abstract describes a quantum processing system for controlling one or more qubits using RF signals. [0006-0008] describes and RF generation unit including a modulator to drive or read-out one or more qubits. The operations may be quantum gates (i.e., quantum logic operations) as described at [0027].) 
	a demodulator configured to reveal data based on a quantum state of the plurality of qubits; (Abstract describes a quantum processing system for controlling one or more qubits using RF signals. [0006-0008] describes and RF generation unit including a modulator to drive or read-out one or more qubits. [0051] describes demodulating a read-out signal to “read-out the qubit” (i.e., output data based on the state of a qubit.)
	a controller operatively coupled to the modulator and to the demodulator; and
 ([0005,0008] indicates that the controller may control qubits using RF signals (i.e., the controller is coupled to the RF signal generator).)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 12.

	Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over “Amin” (US 2018/0308007 A1) in view of “Kieferova” (Tomography and generative training with quantum Boltzmann machines), further in view of “Mueller” (US 2020/0034736 A1), and further in view of “Wiegerinck” (Variational Approximations between Mean Field Theory and the Junction Tree Algorithm).

	Claim 15 recites substantially similar subject matter to claim 4 and is rejected with the same rationale as that of claim 4 in view of the rejection of claim 14, mutatis mutandis.

	Claim 16 recite substantially similar subject matter to claim 5 (including the subject matter of claim 3 upon which claim 5 depends), respectively, and are rejected with the same rationale as that of claim 5 in view of the rejection of claim 14, mutatis mutandis.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Markus A Vasquez whose telephone number is (303)297-4432. The examiner can normally be reached Monday to Friday 9AM to 4PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on (571) 272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.V./Examiner, Art Unit 2121                                                                                                                                                                                                        




/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121